ORDER

PER CURIAM.
Appellant, Andre Anderson, appeals from his conviction for felony stealing in violation of section 570.030, RSMo Cum. Supp.1997. He appeals, contending the trial court misapplied the best evidence rule. Having reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not err. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).